 


110 HR 4362 IH: To clarify the temporary suspension of duty on 9,10-Anthracenedione.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4362 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2007 
Mr. Baird introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To clarify the temporary suspension of duty on 9,10-Anthracenedione. 
 
 
1.9,10-Anthracenedione 
(a)In generalThe article description for heading 9902.24.05 of the Harmonized Tariff Schedule of the United States is amended to read as follows: 9,10-Anthraquinone, 2-t-amyl (CAS No. 32588–54–8) and 9,10-Anthraquinone, 2-iso-amyl (CAS No. 68892–28–4) (provided for in subheading 2914.69.60) or in organic solution (provided for in subheading 3824.90.28).. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption on, or after the 15th day after the date of the enactment of this Act. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1504) or any other provision of law, upon proper request filed with U.S. Customs and Border Protection before the date that is 90 days after the date of the enactment of this Act, any entry, or withdrawal from warehouse for consumption, of an article described in heading 9902.24.05 of the Harmonized Tariff Schedule of the United States (as amended by subsection (a)) that was made— 
(A)after December 31, 2006, and 
(B)before the 15th day after the date of the enactment of this Act, shall be liquidated or reliquidated as though the amendment made by subsection (a) applied to such entry or withdrawal.
(3)Proper requestsFor purposes of paragraph (2), a proper request means a request for liquidation or reliquidation that contains sufficient information to enable U.S. Customs and Border Protection— 
(A)to locate the entry; or 
(B)to reconstruct the entry if it cannot be located. 
 
